Title: From Thomas Jefferson to Craven Peyton, 19 October 1820
From: Jefferson, Thomas
To: Peyton, Craven


Dear Sir
Monticello
Oct. 19. 20
I avail myself of the first moment it has been in my power to commence the repaiment of the sum with which you were so kind as to  accomodate me by sending you an order on Capt Peyton for 500. D. as much as I am indebted to you for your friendly forbearance. I am afraid to name dates for further payments. the spring will be the earliest, at which I shall be able to pay the half or the whole of the balance, according as the price of our produce shall enable me. I pray you to be assured that I have no payment more at heart, and that I will not delay it one moment beyond my ability. as a proof the means of sending you this order were not recieved by me till last night. believe me to be ever & affectionately yoursTh: Jefferson